Citation Nr: 1131562	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease, status post myocardial infarction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to December 1995.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Columbia, South Carolina, VA Regional Office (RO).  

This case has previously come before the Board.  Most recently, in February 2010, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development, and in March 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In May 2011, the VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion.  The case has been returned to the Board for further appellate review.

The Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge in March 2008.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

The competent and probative evidence establishes coronary artery disease, status post myocardial infarction, was not manifest during service or within one year of separation from service, and coronary artery disease is not attributable to active service.  


CONCLUSION OF LAW

Coronary artery disease, status post myocardial infarction, was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in her possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  Although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The February 2006 and January 2009 letters told her to provide any relevant evidence in her possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded VA examinations in October 2009, a VA opinion was obtained in August 2010, and a VHA opinion was obtained in May 2011.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in March 2006 and January 2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence she should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for cardiovascular-renal disease when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Initially, the Board finds compliance with VCAA.  Following the Board's February 2010 remand, the Veteran was afforded a VA examination, a VHA opinion was obtained in August 2010, and the claim was readjudicated.  The evidence is adequate for the Board to proceed to a determination on the merits.

The Board notes there has been no assertion of combat in regard to the claim addressed herein.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2009) are not for application in this determination.

The Veteran asserts her coronary artery disease, status post myocardial infarction, is related to service.  Having considered the evidence, the Board finds service connection is not warranted.

In this case, there is both positive and negative evidence.  The Board notes that when faced with conflicting medical opinions, the Board must weigh the credibility and probative value of the each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In July 2006 and August 2006, the Veteran's private doctors stated that her hypertension is at least at least as likely as not related to her symptoms and complaints during active duty and that subsequent coronary artery disease and status post myocardial infarction are proximately due to her hypertension.  No support or rationale for the July 2006 or August 2006 opinion was provided and the opinions do not adequately address the in-service findings.  Thus, the conclusory opinions are of diminished probative value.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (a mere statement of opinion, without more, does not provide opportunity to explore the basis of the opinion).  The Board notes that while the private doctors noted a review of service treatment records and post-service treatment records, a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions.  A medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The critical question is whether the medical opinion is credible in light of all the evidence.  

Against this background is the October 2009 VA opinion with an August 2010 addendum, and the May 2011 VHA opinion to the effect that it is less than likely that coronary artery disease had an onset during service or within the initial post-service year or is otherwise related to service.  In support of this position, the examiners noted that the one in-service episode of atypical chest pain was determined to be noncardiac in nature, and a normal exercise stress test during service in 1993 showed a METs analysis was 8 and that she was normotensive.  

The May 2011 VHA opinion further notes the Veteran was never officially diagnosed with any type of coronary artery disease during service and the August 2010 VA addendum to the October 2009 opinion notes her first cardiac issue was in 2004, nine years after separation from service.  A significant lapse in time between service and post- service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  The addendum specifically states that it is unlikely that coronary artery disease status post myocardial infarction is related to service.  

To the extent that the Veteran has attempted to establish continuity of symptomatology based on lay statements, to include a statement from her spouse, received in December 2010, the Board finds such attempt to be inconsistent with the more probative contemporaneous record.  In that regard, the May 2011 VHA opinion states that recorded blood pressure documented throughout the record was favorable prior to the diagnosis of coronary artery disease in 2004, noting blood pressure was 100/60 in November 1985; 102/62 in November 1986; 90/60 in June 1987; 126/49 in October 1991; 133/63 in March 1992; 136/78 in June 1995; and normal blood pressure was noted on VA examination in 1993.  In addition, the February 2006 VA examiner noted no abnormal blood pressures during service and the October 2009 VA examiner stated that if the Veteran had had coronary artery disease during service, she would have presented sooner than nine years after separation.  Such evidence is far more reliable than the Veteran's remote claim.  

In addition, the Board notes that while the July 2006 and August 2006 private opinions state that coronary artery disease and status post myocardial infarction are proximately due to hypertension and/or hyperlipidemia, the February 2006 VA examiner noted no treatment for hypertension during service.  Regardless, and as reflected in the March 2005 rating decision, entitlement to service connection for hypertension and high cholesterol has been denied.  The VHA opinion states that elevated, but not severely elevated, lipids do not support a 'suggested' diagnosis of coronary artery disease, and notes that chest pain as a symptom does not diagnose coronary artery disease.  

A determination as to whether current disability is related to service requires competent evidence.  The Veteran is competent to report her symptoms.  Lay assertions alone, however, are not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is not shown to have the medical expertise required for a determination in this case.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  

In this case, the Board has accorded more probative value to the May 2011 VHA opinion to the effect that it is less than likely that any coronary artery disease had an onset during service or within the initial post-service year or is otherwise related to service.  The opinion provided is based on objective findings, reliable principles, and sound reasoning.  In addition, the opinion is not inconsistent with the contemporaneous evidence and is supported by service and VA treatment records and the March 2010 VA opinion.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.


ORDER

Service connection for coronary artery disease, status post myocardial infarction, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


